DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, & 9 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated  by Khakifirooz (USPub no. 2012/0292700 A1)
Regarding claim 1, Khakifirooz et al discloses a structure (fig. 9/fig. 11)comprising: a bulk substrate (5)[0039]with at least one rectilinear cavity structure (cavity)[0049]; an insulator material (50)sealing the at least one rectilinear cavity structure(cavity)[0051]; and a buried insulator layer (25)on the bulk substrate (5)and over the at least one rectilinear cavity structure[0038], wherein the insulator material(50) is over the buried insulator layer (25)and extends within an opening of the buried insulator layer(25), which seals the at least one rectilinear cavity structure(cavity) fig. 9/fig. 11(Examiner notes that the insulating material (50 ) extends over(at a higher level) the buried insulating layer between semiconductor layer (20a) and extending in the opening between the  buried insulator 25).
Regarding claim 2, Khakifirooz et al discloses wherein the at least one rectilinear cavity structure (cavity) is lined with insulator material (50) (fig. 9/fig. 11)[0051].
	Regarding claim 3,  Khakifirooz et al discloses wherein the insulator material (50) suppresses traps[0050].  
Regarding claim 4, Khakifirooz et al discloses  wherein the insulator material (50)is thermal SiO2[0050].
Regarding claim 8, Khakifirooz et al discloses wherein the at least one rectilinear cavity structure(cavity) is plural cavity structures(cavity) of a same depth within the bulk substrate(5) fig. 9/fig.11.

Regarding claim 9,  Khakifirooz et al discloses wherein the at least one rectilinear cavity structure(structure) is plural cavity structures separated from each other (fig. 9/fig. 11).
Allowable Subject Matter

Claims 5-7 & 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of claim 14 including: dielectric material extending over an upper surface of the buried insulator layer.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 20 including: dielectric material, which is also formed on a top surface of the buried oxide layer and a top surface of the single crystalline semiconductor material was not found in prior art.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/          Primary Examiner, Art Unit 2813